 


114 HR 1742 IH: Child and Elderly Missing Alert Program Act of 2015
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1742 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2015 
Mr. Chabot (for himself, Mr. Deutch, and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To authorize the Attorney General to provide a grant to assist Federal, State, tribal, and local law enforcement agencies in the rapid recovery of missing individuals. 
 
 
1.Short titleThis Act may be cited as the Child and Elderly Missing Alert Program Act of 2015. 2.Program to assist Federal, State, tribal, and local law enforcement agencies in the rapid recovery of missing children, the elderly, and disabled individualsSection 1701 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended—
(1)in subsection (b)— (A)in paragraph (16), by striking and after the semicolon;
(B)in paragraph (17), by striking the period and inserting ; and; and (C)by adding at the end the following new paragraph:

(18)to permit eligible nonprofit organizations to assist Federal, State, tribal, and local law enforcement agencies in the rapid recovery of missing children, elderly individuals, and disabled individuals through the use of a rapid telephone and cellular alert call system, in accordance with subsection (l).; and (2)by adding at the end the following new subsection:

(l)Child and Elderly Missing Alerts
(1)In generalThe Attorney General is authorized to award grants to eligible nonprofit organizations to assist Federal, State, tribal, and local law enforcement agencies in the rapid recovery of missing children, elderly individuals, and disabled individuals through the use of a rapid telephone and cellular alert call system. (2)Specified use of fundsThe grants awarded under this subsection shall be used to—
(A)provide services to Federal, State, tribal, and local law enforcement agencies, in response to a request from such agencies, to promote the rapid recovery of a missing child, an elderly individual, or a disabled individual by utilizing rapid telephone and cellular alert calls; (B)maintain and expand technologies and techniques to ensure the highest level of performance of such services;
(C)provide both centralized and on-site training and distribute information to Federal, State, tribal, and local law enforcement agency officials about missing children, elderly individuals, and disabled individuals and use of a rapid telephone and cellular alert call system; (D)provide services to Federal, State, tribal, and local Child Abduction Response Teams;
(E)assist Federal, State, tribal, and local law enforcement agencies to combat human trafficking through the use of rapid telephone and cellular alert calls; (F)share appropriate information on cases with the National Center for Missing and Exploited Children, the AMBER Alert, Silver Alert, and Blue Alert programs, and appropriate Federal, State, tribal, and local law enforcement agencies; and
(G)assist appropriate organizations, including Federal, State, tribal, and local law enforcement agencies, with education and prevention programs related to missing children, elderly individuals, and disabled individuals. (3)EligibilityTo be an eligible nonprofit organization for purposes of a grant under this subsection, a nonprofit organization shall have experience providing rapid telephone and cellular alert calls on behalf of Federal, State, and local law enforcement agencies to find missing children and elderly adults.
(4)Grant period and renewalThe Attorney General shall determine an appropriate grant period for grants awarded under this subsection. Such grants may be renewed at the discretion of the Attorney General. (5)EvaluationThe Attorney General shall require each grantee under this subsection to annually submit the results of the monitoring and evaluations required under subsections (a) and (b) of section 1705, and shall publish an annual report regarding such results and the effectiveness of the activities carried out under each such grant.
(6)Inapplicable provisionsThe following provisions of this part shall not apply to grants awarded under this subsection: (A)Subsection (j) of this section (relating to grants to Indian tribes).
(B)Section 1703 (relating to renewal of grants). (7)DefinitionsIn this subsection:
(A)ChildThe term child means an individual under 21 years of age. (B)Disabled individualThe term disabled individual means—
(i)an individual with 1 or more disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)); or (ii)an individual who has been diagnosed by a physician or other qualified medical professional with Alzheimer’s disease or a related dementia.
(C)Elderly individualThe term elderly individual means an individual who is 60 years of age or older. (D)MissingThe term missing, with respect to a child, an elderly individual, or a disabled individual, means such a child or individual who has been reported to law enforcement as missing and whose whereabouts are unknown to Federal, State, tribal, and local law enforcement agencies.
(E)Rapid telephone and cellular alert call systemThe term rapid telephone and cellular alert call system means an automated system with the ability to place at least 1,000 telephone and cellular calls in 60 seconds to a specific geographic area determined by law enforcement— (i)based on the last known whereabouts of a missing individual; or
(ii)based on other evidence and determined by such law enforcement agency to be necessary to the search for the missing individual..  